department of the treasury internal_revenue_service washington d c jun tax_exempt_and_government_entities_division uniform issue list legend taxpayer a decedent ira x individual c decedent d custodian e custodian f account y amount amount amount page dear this is in response to your request dated date from your authorized representative in which taxpayer a the estate of decedent d requests rulings under sec_408 of the internal_revenue_code the code individual c is the executor of the estate of decedent d the following facts and representations have been submitted under penalty of perjury in support of the rulings requested prior to her death decedent b maintained individual_retirement_account ira x held with custodian e decedent d then still alive was the husband of decedent b and was the named beneficiary of ira x decedent b predeceased decedent d decedent b died on date without having reached age individual c was executor of decedent b's estate the value of ira x as of date was amount on date decedent d then still alive was declared to be an incapacitated person in need of plenary guardianship services for his personal and financial needs individual c was named plenary guardian of the estate of decedent d as described below the funds of ira x were transferred to account y at custodian f without proper authorization on date individual c signed the ira x transfer forms as individual c executrix in her capacity as executor of decedent b's estate rather than in her capacity as plenary guardian of the estate of decedent d on behalf of decedent d then still alive the sole beneficiary of ira x decedent b's estate was not a beneficiary of ira x and the executor had no authority to transfer the funds in addition ira x was transferred to an account incorrectly titled in the name of the estate of decedent b individual c completed the ira x transfer forms to improperly provide for account y with custodian f to be an ira titled estate of decedent b for the benefit of decedent d taxpayer a represents that the transfer form listed the employer id number for the estate of decedent b on date individual c listing her occupation as attorney completed an ira account application with custodian f individual c listed individual c executrix as the account_holder under the type of ira individual c selected inherited ira rather than the other option of spousal_rollover ira page on date the funds from ira x were transferred in a direct transfer from custodian e to account y at custodian f taxpayer a represents that in neither custodian e nor custodian f recognized the errors in the improper transfer and custodian f treated account y as if it were an ira prior to his death decedent d did not take any distributions from account y decedent d died on date without having reached age individual c was the executor of decedent d's estate the estate of decedent d treated account y as an asset of decedent d the first distribution from account y was for amount on date and the second distribution was made on date for amount custodian f reported the two distributions on one form_1 099-r as being made to the estate of decedent b taxpayer a however had reported amount as other income for the estate of decedent d based on the facts and representations you request the following rulings that the transfer of ira x from custodian e to custodian f was not a distribution or payment as those terms are used in sec_408 of the code and instead was a trustee-to-trustee transfer that satisfied the requirements of revrul_78_406 1978_2_cb_157 rev_rul that the trustee-to-trustee transfer of ira x from custodian e to custodian f constituted an election by decedent d to treat ira x as his own ira pursuant to sec_1_408-8 q a-5 a of the income_tax regulations regulations and in the event that the transfer of ira x from custodian e to custodian f did not constitute an election by decedent d to treat ira x as his own that decedent d was deemed to have elected to treat ira x as his own on date pursuant to sec_1_408-8 q a-5 b of the regulations sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code for purposes of sec_408 of the code a rollover_contribution is an amount that meets the requirements of sec_408 and b sec_408 of the code provides that sec_408 does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if i the entire amount received including money and any other_property is paid into an ira or individual_retirement_annuity other than an endowment_contract for the page benefit of such individual not later than the 60th day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira or individual_retirement_annuity other than an endowment_contract for the benefit of such individual not later than the 60th day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira or individual_retirement_annuity which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides in summary that in the case of an inherited ira sec_408 d shall not apply to any amount received by an individual from such account and no amount transferred from such account to another ira or individual_retirement_annuity shall be excluded from income by reason of such transfer and such inherited account shall not be treated as an ira or individual_retirement_annuity for purposes of determining whether any other amount is a rollover_contribution sec_408 of the code provides that an ira shall be treated as an inherited ira if the individual for whose benefit the ira is maintained other than the ira owner's spouse acquired the ira by reason of the death of another individual sec_1_408-8 q a-s a of the regulations provides that a surviving_spouse of an ira owner may elect to treat the spouse's entire_interest as a beneficiary in an individual's ira as the spouse's own ira in order to make this election the spouse must be the sole beneficiary of the ira and have an unlimited right to withdraw amounts from the ira sec_1_408-8 q a-s b of the regulations provides that the election described in paragraph a-s a is made by the surviving_spouse redesignating the account as an account in the name of the surviving_spouse as ira owner rather than as beneficiary alternatively a surviving_spouse will be deemed to have made the election if at any time either of the following occurs any amount in the ira that would be required to be distributed to the surviving_spouse as beneficiary under sec_401 a of the code is not distributed within the time period required under sec_401 a or page any additional_amount is contributed to the ira which is subject or deemed to be subject_to the lifetime distribution_requirements of sec_401 a a of the code sec_408 of the code provides under regulations prescribed by the secretary rules similar to the rules of sec_401 a of the code and the incidental death_benefit requirements of sec_401 a shall apply to the distribution of the entire_interest of an individual for whose benefit an ira trust is maintained sec_1_408-8 q a-1 a of the regulations provides that except as otherwise provided for purposes of determining required minimum distributions for calendar years beginning on or after date iras are subject_to the regulations regarding required minimum distributions from defined contribution plans under sec_1 a -1 through a -9 and a -6 sec_401 a of the code provides that if an ira owner dies before the distribution of his interest has begun in accordance with sec_401 a a ii triggered by the ira owner's required_beginning_date his entire_interest in the ira must be distributed either a within years of the ira owner's death under sec_401 a b ii or b over the life or over a period not extending beyond the life expectancy of a designated_beneficiary commencing not later than year after the death of the ira owner under sec_401 a b iii sec_1 a -3 q a-2 of the regulations provides that in order to satisfy the 5-year rule contained in sec_401 a ii of the code the ira owner's entire_interest must be distributed by the end of the calendar_year which contains the fifth anniversary of the ira owner's death sec_401 a c of the code provides in relevant part that for purposes of sec_401 a a ii the term required_beginning_date means april1 of the calendar_year following the calendar_year in which the ira owner attains age sec_1 a -4 q a-1 of the regulations defines designated_beneficiary as any individual designated as a beneficiary under the ira revrul_78_406 addressed the direct transfer of funds from one ira trustee to another ira trustee where both iras were held by the same ira owner and provided that the transfer did not constitute a payment or distribution includible in the gross_income of the ira owner with respect to ruling_request taxpayer a requests a ruling that the transfer of ira x from custodian e to custodian f was not a distribution or payment as those terms are used in sec_408 of the code and instead the transfer of ira x was a page trustee-to-trustee transfer that satisfied the requirements of revrul_78_406 sec_408 of the code provides that except as otherwise provided in sec_408 d any amount_paid or distributed out of an ira shall be included in gross_income taxpayer a has not provided a basis for the transfer to fall under the exceptions in sec_408 d of the code among other things revrul_78_406 does not support transfer of ira x to an individual or entity without ownership rights decedent d then still alive had rights as beneficiary of ira x however the estate of decedent had no ownership rights to ira x thus the unauthorized transfer of decedent 8's ira x with named beneficiary decedent d to account y for the benefit of the estate of decedent for the benefit of decedent d was not a trustee-to-trustee transfer within the scope of revrul_78_406 thus the service concludes that the transfer of ira x from custodian e to custodian f constituted a distribution or payment as those terms are used in sec_408 d of the code and did not constitute a trustee-to-trustee transfer that satisfied the requirements of revrul_78_406 with respect to ruling_request sec_1_408-8 q a-s a of the regulations provides that prior to his death decedent d the surviving_spouse of ira owner decedent could have elected to treat decedent d's entire_interest as a beneficiary in ira x as decedent d's own ira sec_1_408-8 q a-5 b of the regulations provides that the election would have been made by decedent d the surviving_spouse redesignating ira x as an account in the name of decedent d as ira x owner rather than as beneficiary however there was no such election or action by decedent d or by individual c in her capacity as his guardian rather individual c acted in her capacity as executor of decedent 8's estate and affirmatively elected to establish account y as an inherited ira of estate of decedent rather than selecting a spousal_rollover ira decedent d's own ira thus with respect to requested ruling the service concludes that the transfer of the funds of ira x from custodian e to custodian f did not constitute an election by decedent d to treat ira x as his own ira pursuant to sec_1_408-8 q a-5 a of the regulations with respect to ruling_request sec_1_408-8 q a-5 b of the regulations provides that decedent d a surviving_spouse would have been deemed to have made the election redesignating ira x as an account in the name of decedent d as ira owner rather than as beneficiary if at any time any amount in ira x that would be required to be distributed to decedent d as beneficiary under sec_401 a of the code was not distributed within the time period required under sec_401 a taxpayer a requests that the service rule that decedent d was deemed to have elected to treat ira x as his own on date pursuant to sec_1_408-8 q a- b of the regulations since the funds in ira x were transferred from custodian e to account y maintained with custodian f on date there were no assets in ira x on date and accordingly no assets were subject_to the required_minimum_distribution rules of sec_401 a of the code thus with respect to requested ruling the service concludes that decedent d would not be deemed to have elected to treat ira x as his own on date pursuant to sec_1_408-8 q a-5 b of the regulations no opinion is expressed as to the tax treatment of the transactions described in this ruling under the provisions of any other section of either the code or regulations which may be applicable this letter is directed only to the taxpayer who requested it sec_611 o k of the code provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with this office a copy of this letter is being sent to your authorized representatives if you wish to inquire about this ruling please contact at please address all correspondence to se t ep ra t1 id sincerely yours n t jdiktndollar_figure carlton a watkins manager employee_plans technical group enclosures deleted copy of ruling letter notice of intention to disclose cc
